   Case: 1:17-md-02804 Doc #: 3749 Filed: 06/03/21 1 of 2. PageID #: 512642



                                   UNITED STATES JUDICIAL PANEL
                                                on
                                    MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                                        MDL No. 2804



                                       (SEE ATTACHED SCHEDULE)



                            CONDITIONAL TRANSFER ORDER (CTO í196)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for the
Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407.
See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 2,128 additional action(s) have been transferred to
the Northern District of Ohio. With the consent of that court, all such actions have been assigned to the
Honorable Dan A. Polster.
It appears that the action(s) on this conditional transfer order involve questions of fact that are common to the
actions previously transferred to the Northern District of Ohio and assigned to Judge Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict Litigation,
the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the Northern District of Ohio
for the reasons stated in the order of December 5, 2017, and, with the consent of that court, assigned to the
Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States District
Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be stayed 7 days from
the entry thereof. If any party files a notice of opposition with the Clerk of the Panel within this 7íday period,
the stay will be continued until further order of the Panel.



                                                            FOR THE PANEL:
                  Jun 03, 2021


                                                            John W. Nichols
                                                            Clerk of the Panel
 Case: 1:17-md-02804 Doc #: 3749 Filed: 06/03/21 2 of 2. PageID #: 512643




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                     MDL No. 2804



                   SCHEDULE CTOí196 í TAGíALONG ACTIONS



  DIST     DIV.      C.A.NO.       CASE CAPTION


TEXAS SOUTHERN

                                   Tarrant County Hospital District v. McKesson Corporation et
  TXS       4        21í01669      al
